Citation Nr: 0026874	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  96-37 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than September 
7, 1993, for service connection for chronic back strain.

2.  Entitlement to restoration of a 20 percent disability 
rating for a meniscus tear of the right knee, to include 
whether the reduction in rating was proper.

3.  Entitlement to an increased disability rating for a 
meniscus tear of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from September 1970 to 
February 1972, June 1977 to April 1978, January 1991 to April 
1991, and July 1991 to May 1992.

This appeal arises from decisions of the Sioux Falls, South 
Dakota, Regional Office (RO).  The appeal for restoration of 
a 20 percent rating for a right knee disability arises from 
rating decisions of December 1994 and October 1995.  The 
appeal for entitlement to an earlier effective date arises 
from a rating decision of February 1996.  The case was 
certified to the Board of Veterans' Appeals (Board) from the 
St. Petersburg, Florida, RO.

The veteran's claims file was transferred to the Board in 
June 2000.  In August 2000, Department of Veterans Affairs 
(VA) medical records, dated from September 1999 to June 2000, 
were received at the Board.  A waiver of consideration of 
these records by the RO was not included.  However, these 
records relate to the veteran's medical condition from 
September 1999 to June 2000 and are thus not pertinent to the 
issue of entitlement to an earlier effective date.  
Accordingly, these medical records are referred to the RO for 
appropriate consideration.

The remand that follows this decision will address the issues 
of entitlement to restoration of a 20 percent rating for the 
right knee and of entitlement to an increased disability 
rating for a meniscus tear of the right knee.



FINDINGS OF FACT


1.  A July 1973 rating decision denied service connection for 
the residuals of a traumatic injury of the lumbar spine.  The 
veteran was advised of the decision on July 23, 1973.  The 
veteran did not initiate an appeal.

2.  No response was received to an October 1973 letter from 
the RO requesting that the veteran urge his claimed witnesses 
to submit statements.

3.  A November 1990 rating decision denied service connection 
for a low back disorder.  A timely notice of disagreement was 
received and a statement of the case was sent to the veteran 
on February 1, 1991.  A substantive appeal was not received.

4.  A claim for service connection for a back disability was 
received September 7, 1993.

5.  Service connection for a chronic back strain was granted 
with an effective date of September 7, 1993.


CONCLUSIONS OF LAW

1.  The July 1973 rating decision denying service connection 
for a back disability is a final determination.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) (1999).

2.  A 1973 claim for service connection for a back disability 
was abandoned.  38 C.F.R. § 3.158(a) (1999).

3.  The November 1990 rating decision denying entitlement to 
service connection for a back disability is a final 
determination.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (1999).

4.  There is no basis of entitlement to an effective date 
earlier than September 7, 1993, for service connection for a 
chronic back strain.  38 U.S.C.A. §§ 5110, 7105 (West 1991); 
38 C.F.R. §§ 3.158(a), 3.160(d), 3.400, 20.302(a), 20.1103 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

An application for compensation or pension (VA Form 21-526) 
was received in February 1973.  A rating decision in July 
1973 denied service connection for "residuals of traumatic 
injury lumbar spine, history of with minimal scoliosis, 
asymptomatic."  The veteran was advised of this decision in 
a July 23, 1973, letter.

A report of accidental injury (VA Form 21 4176) was received 
July 26, 1973.  The RO sent letters, dated in August 1973, to 
three persons listed on the VA Form 21 4176 that the veteran 
indicated had knowledge of the incident related to his back 
injury.

A VA letter to the veteran, dated October 5, 1973, indicates 
that responses from his witnesses had not been received after 
60 days.  The letter suggested he urge the witnesses to 
submit statements so further consideration could be given his 
claim.  No response from the veteran is of record.

A statement from the veteran was received August 8, 1990.  
The veteran requested reopening of his back claim.

A rating decision in November 1990 denied service connection 
for a low back disorder.  The veteran was advised of this 
decision in a December 14, 1990, letter.  A notice of 
disagreement was received in January 1991, and a statement of 
the case, dated in February 1, 1991, was sent to the veteran.  
No substantive appeal was received from the veteran.

A statement from the veteran was received September 7, 1993.  
He indicated disagreement with a past denial related to a 
back injury.  The veteran also indicated he had an additional 
back injury while in Saudi Arabia.  A rating decision in 
December 1993 denied service connection for a low back 
disability.

A July 1994 hearing officer's decision granted service 
connection for a chronic back strain with minimal arthritic 
changes.  The hearing officer determined that the veteran's 
lumbar spine was aggravated during service from 1991 to 1992.  
A July 1994 rating decision implemented the hearing officer's 
decision granting service connection and assigned an 
effective date of September 7, 1993.  

The veteran presented testimony before a hearing officer at 
the RO in September 1995.  He testified that at the time of 
his original claim in 1973, he provided the RO with the names 
of persons who had knowledge of his back injury but that the 
named persons never received an inquiry.  


II.  Legal analysis

The issue of entitlement to an earlier effective date for 
service connection is a matter in which the law, as opposed 
to the evidence, is dispositive of the issue.  The use of the 
statutory term "well grounded" should be confined to matters 
in which the evidence is dispositive.  Therefore, in cases 
such as this, where the law and not the evidence is 
dispositive, the claim should be denied or the appeal 
terminated because of the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).

A finally adjudicated claim is a claim which has been allowed 
or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year 
after the date of notice of an award or disallowance.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(1999).

A July 1973 rating decision denied service connection for the 
residuals of a traumatic injury to the lumbar spine.  The 
veteran was advised of this decision on July 23, 1973.  A 
notice of disagreement was not received.  The decision is 
final. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 
20.302(a) (1999).

Where evidence requested in connection with a claim is not 
furnished within one year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
one year, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, compensation based on such evidence shall 
commence not earlier than the date of filing the new claim.  
38 C.F.R. § 3.158(a) (1999).

A report of accidental injury was received on July 26, 1973.  
The veteran named several witnesses to an incident in which 
he claimed he injured his back during service.  The record 
indicates the RO sent inquiries to three persons but no 
response was received.  The veteran testified at a September 
1995 hearing at the RO that the witnesses did not receive the 
inquiries from the RO.  However, on October 5, 1973, the RO 
sent a letter to the veteran advising him that responses had 
not been received from the witnesses and he was urged to have 
them submit statements so his claim could be considered 
further.  In his May 1996 statement, the veteran claims he 
never received such a letter.  However, nonreceipt is not 
sufficient evidence to rebut the presumption of regularity 
that the October 5, 1973, letter was sent to him.  Ashley v. 
Derwinski, 2 Vet. App. 62 (1992).  No response was received 
from the veteran or the witnesses within one year of the 
October 1973 letter.  Therefore, the July 1973 claim was 
abandoned.  38 C.F.R. § 3.158(a) (1999).

A reopened claim is any application for a benefit received 
after final disallowance of an earlier claim or any 
application based on additional evidence.  38 C.F.R. § 
3.160(e) (1999).  See 38 U.S.C.A. § 5108 (West 1991).

The veteran again requested benefits for his back in August 
1990.  This was a reopened claim. 38 C.F.R. § 3.160(e) 
(1999).  A November 1990 rating decision denied service 
connection for a low back disorder.  He was advised of this 
decision in December 1990.  A timely notice of disagreement 
was received and a statement of the case was provided to the 
veteran on February 1, 1991.  No response or substantive 
appeal was received.  In statements in December 1993 and May 
1996, the veteran indicated he was on active duty and did not 
received the statement of the case.  However, the statement 
of the case was sent to the latest address given by the 
veteran which was listed on his notice of disagreement.  It 
is the burden of the veteran to keep the VA apprised of his 
whereabouts.  Hyson v. Brown, 5 Vet. App. 262 (1993).  Since 
the veteran did not submit a substantive appeal, the November 
1990 decision became a final determination.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 20.1103 (1999).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (1999).

The effective date for direct service connection is the day 
following separation from active service or the date 
entitlement arose if claim is received within 1 year after 
separation from service.  Otherwise, the effective date is 
the date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (1999).

A claim for service connection for a back disability was 
received on September 7, 1993.  This was a reopened claim.  
38 C.F.R. § 3.160(e) (1999).  Service connection for chronic 
back strain with minimal arthritic changes was ultimately 
granted based on a finding that the veteran's back condition 
was aggravated during his service in 1991 and 1992.  The 
effective date of service connection established by the RO 
was September 7, 1993.  This effective date coincides with 
the date of receipt of the claim to reopen which was more 
than one year after his discharge from his last period of 
active duty (which ended in May 1992).  Accordingly, the RO 
determined the correct effective date for service connection.  
38 C.F.R. § 3.400(b)(2)(i) (1999).

Based on the above, there is no basis for entitlement to an 
effective date earlier than September 7, 1993, for service 
connection for a chronic back strain.  38 U.S.C.A. §§ 5110, 
7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.158(a), 
3.160(d), 3.400, 20.302(a), 20.1103 (1999).


ORDER

Entitlement to an effective date earlier than September 7, 
1993, for service connection for chronic back strain is 
denied.


REMAND

In August 1994, the veteran submitted a claim for an 
increased disability rating for his knee disability.  The 
resulting rating decisions reduced the rating for his right 
knee from 20 to 10 percent.  However, in developing the 
appeal of this reduction, the RO indicated the issue was 
entitlement to an increased disability rating.

The veteran has asserted a right to a higher evaluation for 
his right knee disability, but he also challenged and 
perfected an appeal from the reduction in evaluation.  The RO 
has not addressed his claim from the perspective of whether 
the reduction in rating was proper, and whether he is 
entitled to restoration of the 20 percent evaluation 
previously assigned.  It has not provided a statement of the 
case that cites the appropriate laws and regulations relating 
to reductions in ratings so that the veteran may have the 
opportunity to present argument with respect to those 
requirements.  Accordingly, in order that the veteran may be 
accorded due process, this claim must be remanded for the RO 
to consider whether the reduction in rating was proper.

In addressing this issue, it is important that the RO 
consider both whether the reduction was accomplished in a 
procedurally correct manner, and whether it was warranted on 
an evidentiary basis.  The first entails consideration of 38 
U.S.C.A. § 5112(b)(6) and 38 C.F.R. §§ 3.103(b)(2) and 
3.105(e), and the second involves consideration of all 
appropriate regulations having to do with evaluation of the 
veteran's disability.

The veteran has argued in his substantive appeal that his 
knee disability is more severe than the disability rating 
assigned.  Therefore, the veteran is seeking an increased 
rating and the issue of an increased disability rating is 
pending as an issue on appeal.

The veteran's claims file was transferred to the Board in 
June 2000.  In August 2000, VA medical records, dated from 
September 1999 to June 2000, were received at the Board.  
These records address general medical treatment and treatment 
of the veteran's right knee.  Accordingly, some of these 
records are pertinent to the issue of an increased rating for 
the right knee disability.  A waiver of consideration of 
these records by the RO has not been received.  Therefore, 
this case must be returned to the RO for consideration of the 
medical records received in August 2000.  38 C.F.R. 
§ 20.1304(c) (1999).

The VA clinical records that were received at the Board in 
August 2000 contain entries, dated in June 2000, which 
indicate the veteran underwent surgery for his knee in May 
2000.  The record does not contain any records related to the 
knee surgery.  Additionally, the veteran has not received a 
VA examination following the surgery to assess the present 
status his knee disability.  Such records are necessary for 
assessing the present disability status of his knee.  
Accordingly, this case must be returned to the RO to request 
medical records related to his knee surgery and to conduct an 
examination of the right knee to ascertain its current 
status.

The record indicates the veteran applied for Social Security 
disability benefits.  A September 1995 letter to the veteran 
indicates that entitlement to such benefits was denied.  The 
denial letter indicates the joints were evaluated.  Records 
related to the Social Security determination may provide 
probative evidence for evaluating the veteran's claim.  
Therefore, this case must be returned to the RO to request 
Social Security Administration records.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED for the following:

1.  The RO should consider whether the 
reduction in rating for right medial 
meniscus tear was procedurally proper and 
supported by the evidence, giving due 
consideration to applicable law and 
regulations and to application of the 
regulations regarding evaluation of 
disability in any rating case.  See Brown 
v. Brown, 5 Vet. App. 413 at 420, 421 
(1993) (requiring consideration in all 
rating reduction cases of 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.13).  If the 
determination is adverse to the veteran, 
a supplemental statement of the case 
containing citation to and discussion of 
applicability of all pertinent laws and 
regulations should be provided to the 
veteran and his representative, and they 
should be given an appropriate period of 
time to respond.  As the veteran has 
consistently maintained that the 
reduction in rating was improper, it is 
unnecessary for him to respond to perfect 
an appeal of this issue.

2.  The RO should request that the Social 
Security Administration provide a legible 
copy of any disability determination(s) 
made concerning the veteran and legible 
copies of medical evidence used for such 
determination(s).

3.  The RO should request that the 
veteran identify the medical facility 
where he had surgery on his knee in May 
2000.  After receipt of this information, 
the RO should request legible copies of 
medical records related to treatment of 
the right knee, dated from January 1999 
to the present, from the identified 
medical facility.  The RO should obtain 
any necessary authorization for the 
release of such information.

4.  Following receipt of the above 
requested information, the RO should 
request that the veteran be scheduled for 
a VA examination of the right knee.  All 
appropriate tests and studies should be 
conducted.  

The examiner should be requested to fully 
describe the disability symptoms and 
impairment of the veteran's right knee.  
Range of motion testing and assessments 
of functional impairment due to pain on 
motion and use must be included.  If 
there is functional impairment due to 
pain, an assessment of the degree of 
impairment should be provided.  Whether 
additional functional impairment is 
likely to result from pain on use or 
during flare-ups should be discussed, as 
well as the extent of such additional 
limitation, if feasible.  The examiner 
should indicate whether there is 
instability in the right knee, and if 
present, the degree of instability.  

The examiner should present all findings, 
and the rationale therefor, in a clear, 
comprehensive, and legible manner on the 
examination report.  The claims folder 
should be made available to the examiner 
for review prior to evaluation of the 
veteran.

5.  Following completion of the above, 
the RO should review the veteran's claim, 
including the medical records received at 
the Board in August 2000, and determine 
whether an increased disability rating 
for the right knee can be granted.  The 
RO should conduct any additional 
evidentiary development deemed 
appropriate.

If the decision remains adverse to the veteran, he and his 
representative should be provided a supplemental statement of 
the case and be apprised of the applicable time period within 
which to respond.  The case should then be returned to the 
Board for further consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to comply with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

 



